FILED
                              NOT FOR PUBLICATION                             MAR 29 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUAN CARLOS SANCHEZ                              No. 09-70701
GONZALES; NOELIA IBARRA
FREGOSO,                                         Agency Nos. A079-289-729
                                                             A079-289-730
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Juan Carlos Sanchez Gonzales and Noelia Ibarra Fregoso, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’ order

affirming an immigration judge’s denial of Ibarra Fregoso’s application for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review

for substantial evidence the agency’s continuous physical presence determination,

Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir. 2004), and we deny the

petition for review.

      Substantial evidence supports the agency’s conclusion that Ibarra Fregoso

did not meet her burden of establishing continuous physical presence, see 8 U.S.C.

§ 1229b(b)(1)(A), because her testimony regarding the length of her absences from

the United States was materially inconsistent with her own and her witness’

testimony, see 8 U.S.C. § 1229b(d)(2) (departure in excess of 90 days or for any

periods in the aggregate exceeding 180 days breaks continuous physical presence),

and she failed to provide sufficient supporting documentation attesting to her

presence, cf. Vera-Villegas v. INS, 330 F.3d 1222, 1231-34 (9th Cir. 2003)

(inadequate documentary evidence does not bar application for relief where oral

and written testimony are otherwise sufficient).

      In light of this disposition, petitioners’ request to remand this petition is

denied.

      PETITION FOR REVIEW DENIED.




                                           2                                      09-70701